Citation Nr: 1537246	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-45 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and D.H.



ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2013, the Veteran was afforded a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

This case was last before the Board in April 2014, at which time it was remanded for additional development.  Among the issues on appeal was entitlement to service connection for residuals of a head injury, to include headaches and laceration of the head.  In a July 2015 rating decision, the Appeals Management Center (AMC) granted service connection and assigned separate disability ratings for traumatic brain injury, migraine headaches, scars and a seizure disorder.  Accordingly, the Veteran's service connection claim has been resolved in full and the issue of entitlement to service connection for residuals of a head injury is therefore no longer before the Board. 

The Board is satisfied that there has been substantial compliance with the remand directives on the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  The Veteran is not shown by the competent medical evidence of record to have a current hearing loss disability for VA compensation purposes.

2.  The most probative evidence is against a finding that the Veteran has tinnitus causally related to, or aggravated by, active service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

2.  The criteria for entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The duty to notify was satisfied in a January 2009 letter to the Veteran. 

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records and lay statements from the Veteran are in the claims file and were reviewed in connection with his claim.  The Veteran has not identified any additional outstanding evidence in this matter that could be used to substantiate his service connection claims.

The Veteran was afforded a VA compensation examination in June 2015 for his claims seeking service connection for bilateral hearing loss and tinnitus which, as the Board discusses below, is adequate to adjudicate his respective claims.  

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992).

For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as sensorineural hearing loss, when it is manifested to a compensable degree within one year of separation from service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994). 

The Veteran asserts that he has bilateral hearing loss and tinnitus that is due to exposure to artillery fire in service.  Alternatively, the Veteran has maintained in his Board hearing testimony that his conditions are the result of an in-service March 1969 automobile accident.

Audiometric testing at the Veteran's September 1968 entrance examination and August 1970 ETS (expiration of term service) examinations did not show a hearing loss for VA purposes in either ear pursuant to 38 C.F.R. § 3.385.  The Veteran denied having a history of hearing loss on his September 1968 Report of Medical History.  The remainder of the Veteran's service treatment records appear to make no mention of hearing loss or tinnitus.

Post-service, a September 2008 VA treatment record notes in the review of systems section that the Veteran was negative for hearing loss or tinnitus.  In an April 2009 VA social work note, the Veteran was noted to be a self-referral and requested a letter from his primary care physician stating he was being treated for a head injury, headaches, hearing loss and tinnitus.  The Veteran reported that he needed the letter in order to assist him with a compensation claim.  A May 2009 VA radiation therapy consult notes the Veteran had no difficulty hearing.  In an August 2009 addendum VA treatment record, the Veteran complained of recurring headaches but denied experiencing any hearing loss or tinnitus.

At his December 2013 hearing, the Veteran testified that he was exposed to loud noises on the firing range and he was not provided ear plugs.  He maintains that his hearing loss and tinnitus had its onset following an automobile accident in March 1969 during service.  In a March 2014 VA treatment record, the Veteran reported experiencing decreased hearing loss.

Pursuant to the Board remand, the Veteran was afforded a VA examination in June 2015.  The examiner completed the VA Hearing Loss and Tinnitus Disability Benefits Questionnaire and noted that while the Veteran had significant changes in his hearing threshold in service, it did not meet the criteria to be a disability for VA purposes.  See 38 C.F.R. § 3.385.  The examiner stated that she could not test any of the required frequencies for either ear.  She stated the Veteran's response reliability was deemed poor because while the Veteran was able to have a conversation at a normal level with the examiner with no issues, he claimed not to be able to hear words upon testing.  The examiner stated that testing was terminated due to inconsistencies in the Veteran's responses.  As a result, the examiner stated she could not provide an accurate opinion regarding the etiology and type of hearing loss the Veteran may have without resorting to speculation. 

Here the is no competent, credible evidence that the Veteran has a hearing loss disability that is related to service.  While the Board attempted to obtain a definitive opinion as to the etiology of the Veteran's claimed hearing disorder, the VA audiologist who examined him concluded that she could not render an opinion without resorting to speculation.  Her explanation as to why she could not do so was the inconsistencies in the Veteran's responses.  She reviewed the record and noted that testing conducted in service did not show a hearing loss for VA compensation purposes.  She also reported that the reason she should not test any of the required frequencies was because the Veteran's response reliability was deemed poor; he was able to have a conversation at a normal level with the examiner with no issues, but claimed not to be able to hear words upon testing.  The Board finds that the examiner has rendered a "legitimate inconclusive opinion" and VA does not have to demand a conclusive opinion from the examiner.  Jones v. Shinseki, 23 Vet. App. 382 (2010). 

In the absence of proof of a present disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also McClain v. Nicholson, 21 Vet. App. 319 (2007). 

The audiometric findings reported in the June 2015 VA examination do not show that the Veteran has a hearing loss disability for VA compensation purposes.  The Board acknowledges that the Veteran contends that he has bilateral hearing loss as a result of service.  As a layperson, the Veteran is competent to report on matters observed or within his personal knowledge.  See Layno v. Brown, 6 Vet. App. 465 (1994).  However, diagnosing hearing loss requires specialized training and medical testing, thus, the Veteran is not competent to render a persuasive or competent medical opinion on whether he currently has or has ever suffered from hearing loss caused by or otherwise related to his military service.  See Jandreau v. Nicholson, 492 F.3d at 1372 (Fed. Cir. 2007).  Hence, the Veteran's assertions in this regard do not constitute competent and persuasive evidence in support of his claim.

As the evidence of record shows that the Veteran has not been diagnosed with hearing loss for VA purposes, the Board finds that the Veteran does not have a current disability for which service connection can be granted.  The appeal seeking service connection for bilateral hearing loss must be denied at this time.

As for the Veteran's claim seeking service connection for tinnitus, he stated in his November 2010 claim for benefits that he has experienced symptoms of tinnitus since 1970.  

In his June 2015 VA examination, Veteran stated reporting recurrent tinnitus with onset when he first left the military.  He reported experiencing symptoms two to three times a week, with episodes lasting up to two to three hours.  The VA examiner opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure.  In support of her claim, the examiner stated that due to inconsistencies in the Veteran's responses, she could not provide an accurate opinion regarding the etiology of the tinnitus the Veteran may or may not be experiencing without resort to speculation.  As with the hearing loss opinion, the Board finds that the examiner has rendered a "legitimate inconclusive opinion" regarding tinnitus and VA does not have to demand a conclusive opinion from the examiner.  Jones, 23 Vet. App. at 382. 

A veteran is competent to report what he or she experiences.  For VA purposes, tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, if a veteran reports ringing in his or her ears, then a diagnosis of tinnitus is generally provided without further examination.  The etiology of the disorder is similarly reliant upon lay statements.  The date that a veteran reports that the tinnitus symptoms began is generally accepted as the date that the disorder began, without further examination, unless there is something in the record that would call the Veteran's statements into question. 

The Board acknowledges the June 2015 VA examiner did not offer a specific opinion as to whether the Veteran's tinnitus is related to service.  Further, service treatment records do not document any complaints of tinnitus in service.  However, in weighing the Veteran's various assertions made with respect to his tinnitus, the Board finds the evidence weighs against the claim. 

Here, the Veteran asserted during his June 2015 VA examination that he has had recurrent symptoms of tinnitus since separation from service.  However, as noted above, the Veteran has also specifically denied symptoms of tinnitus on at least two occasions in September 2008 and August 2009 to VA treatment providers.  The Board finds such medical evidence to be more probative than the Veteran's statements during his June 2015 VA examination because the Veteran's reports of symptoms in September 2008 and August 2009 were made in order to receive proper treatment and during medical examination to determine the nature of his disabilities, as opposed to in statements to support his claims for monetary compensation.  See Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the Board finds the Veteran to be not credible as to his reports that he developed symptoms of tinnitus after discharge from service and these statements are afforded no probative weight.

Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claims seeking service connection for bilateral hearing loss and tinnitus.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.


REMAND

Additional development is needed before the Board can adjudicate the Veteran's remaining claim.  The Veteran seeks entitlement to service connection for prostate cancer based on an allegation of exposure to herbicides in Korea.  See May 2009 Statement in Support of Claim.  

The Veteran has a current diagnosis of prostate cancer, which is a disease presumptive to veterans who were exposed to an herbicide agent during active service.  38 C.F.R. § 3.309(e).  VA regulations establish presumptive herbicide exposure in Korea for veterans who operated in or near the Korean Demilitarized Zone (DMZ) between April 1, 1968 and August 31, 1971.  See 38 C.F.R. § 3.307(a)(6)(iv).  VA's Adjudication Procedure Manual (M21-1MR) contains a list of service units that have been recognized by the DoD as having served in areas along the Korean DMZ.  

However, the Veteran's assigned unit is not listed among those recognized by the DoD as having served along the Korean DMZ.  Military personnel records reflect that he served in Korea from September 10, 1969 to September 17, 1970.  The Veteran served with HHC, 19th General Support Group (GSC), Eighth Army, APO 96212, located at Camp Walker in Taegu, Korea.  The Veteran stated in his May 2009 claim for benefits that he served with the 51st Artillery in Korea at the DMZ.  The Veteran also stated during his December 2013 Board hearing that he was stationed in several areas while serving in Korea, including Pusan, Tagu and Seoul. 

As the Veteran is alleging that his duties during his active service in Korea involved travel to the DMZ, determining whether the various camps/bases he alleges he traveled to are, in fact, in or near the DMZ is critical to establishing entitlement to consideration under the presumptive provisions of 38 C.F.R. § 3.307(a)(6)(iv), and may be dispositive of the claim.

If a veteran alleges service along the DMZ with exposure to herbicides, but was not in one of the units designated as presumptively exposed, VA should request a review of Department of Defense inventory of herbicide operations to determine whether herbicides were used as claimed.  Alternatively, the case should be referred to the Joint Services Records Research Center (JSRRC) to verify the Veteran's claims of herbicide exposure.  See M21-1MR, pt. IV, subpt. ii, ch. 1, sec. H.7 (amended Aug. 7, 2015).  A veteran who is unable to prove entitlement to the presumption under § 3.307 may still demonstrate actual, direct evidence of exposure to herbicides in a claim for service connection.  See 38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  

There is no indication that the AOJ took any steps as outlined in M21-1MR for exposure to herbicides in the Korean DMZ.  Thus, the Board finds that the claims file should be sent to the AOJ in order to properly develop the Veteran's claims file. On remand, the JSRRC should be contacted to verify particulars of the Veteran's claimed herbicide exposure while stationed in Korea.  

The Veteran has also submitted statements indicating he served in the Army Reserves from October 1976 to sometime in 1980.  See June 2014 Statement in Support of Claim.  Attempts must be taken to verify the Veteran's service in the Army Reserves and to obtain any associated medical and personnel records.

Accordingly, the case is REMANDED for the following action:

1.  Take all appropriate action to verify any service the Veteran may have had in the Army Reserves between October 1976 and sometime in 1980.  Then take all appropriate action to obtain and associate with the claims file medical and personnel records associated with that service.  If no additional records can be located, make a formal finding as to their unavailability and inform the Veteran of the status of the records and advise him that alternative forms of evidence can be developed to substantiate the claim, including but not limited to "buddy certificates" and letters.

2.  Develop the Veteran's claim pursuant to M21-1 MR, pt. IV, subpt. ii, ch. 1, sec. H.7.  In particular, contact the JSRRC or appropriate agency in order to attempt to determine whether the Veteran was exposed to herbicides during his period of service in Korea based on the information of record.  In submitting this request, provide the appropriate agency with a description of the allegations as to herbicide exposure and the Veteran's duties along with copies of any personnel records obtained showing service dates, duties, and units of assignment.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and his representative an appropriate opportunity to respond. The case should then be returned to the Board, if in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


